Fraccola v 1st Choice Realty, Inc. (2018 NY Slip Op 08872)





Fraccola v 1st Choice Realty, Inc.


2018 NY Slip Op 08872


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1440 CA 18-01353

[*1]ALBERT G. FRACCOLA, JR., INDIVIDUALLY AND AS 50 PERCENT SHAREHOLDER, PRESIDENT AND DIRECTOR, COMMITTEEMAN OF ONE, AND CREDITOR OF 1ST CHOICE REALTY, INC., ET AL., PLAINTIFF-APPELLANT,
v1ST CHOICE REALTY, INC., A DOMESTIC CORPORATION IN DISSOLUTION, ET AL., DEFENDANTS, ROBERT K. HILTON, III, JAY G. WILLIAMS, III, AND GETNICK, LIVINGSTON, ATKINSON, GIGLIOTTI AND PRIORE, LLP, DEFENDANTS-RESPONDENTS. 


ALBERT G. FRACCOLA, JR., PLAINTIFF-APPELLANT PRO SE. 
FELT EVANS, LLP, CLINTON (JAY G. WILLIAMS, III, OF COUNSEL), FOR DEFENDANT-RESPONDENT JAY G. WILLIAMS, III. 
GETNICK LIVINGSTON ATKINSON & PRIORE LLP, UTICA (PATRICK G. RADEL OF COUNSEL), FOR DEFENDANT-RESPONDENT GETNICK, LIVINGSTON, ATKINSON, GIGLIOTTI AND PRIORE, LLP. 

	Appeal from an order of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered December 5, 2017. The order, inter alia, granted the motions of defendants Robert K. Hilton, III, Jay G. Williams, III, and Getnick, Livingston, Atkinson, Gigliotti and Priore, LLP, to dismiss the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed with costs.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court